Case 1:18-cv-00662-.].]|\/|-PAS Document 1 Filed 12/07/18 Page 1 of 10 Page|D #: 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

RONALD COUTURE,
Plaintiff

v. C.A. No.:
TOWN OF WEST WARWICK, 0
by and through its Treasurer, ROSEMARIE SILVA,§

Defendant

COMPLAINT
I. Introductorv Statement

This action is brought by the Plaintiff seeking declaratory and injunctive relief, attorney’s
fees and litigation expenses and other equitable relief, including back pay, as Well as
compensatory, and exemplary damages to remedy unlawful conduct the Plaintiff suffered in
Violation of the Americans With Disabilities Act of 1990, 42 U.S.C. §lZlOl, et seq. (“ADA”), the
Rhode Island Civil Rights of People With Disabilities Act, R.I.G.L. §42-87-1, et seq. (“CRPD”),
the Rhode Island Fair Employment Practices Act, R.I.G.L. §28-5-1, et seq. (“FEPA”), and the
Rhode Island Civil Rights Act, R.I.G.L. §42~112-1, et seq. (“RICRA”).

II. Me_s

l. The Plaintiff is a resident of the Town of West Warwick, State of Rhode Island.

2. Defendant ToWn of West Warwick (“ToWn”) is a duly authorized and organized
municipality pursuant to the laws of the State of Rhode Island and is sued by and through its
treasurer, Rosemarie Silva, the official designated by State Law, R.I.G.L. §45-15-5, to be named
in a Suit for relief against the Town.

III. Jurisdiction

 

Case 1:18-cv-00662-.].]|\/|-PAS Document 1 Filed 12/07/18 Page 2 of 10 Page|D #: 2

3. This Court has jurisdiction over the Plaintiff’ s claims under the ADA pursuant to
42 U.S.C. §121 17 and supplemental jurisdiction over the Plaintiff’s claims under the CRPD, the
FEPA, and the RICRA pursuant to 28 U.S.C. §1367.

IV. V_e_l_ig

4. Venue is proper in this Court insofar as a substantial portion of the events or
omissions giving rise to the within claim occurred in the State of Rhode Island in compliance with
the requirements set forth in 28 U.S.C. §1391.

V. Exhaustion of Administrative Remedies

5. On or about July l3, 2018, the Plaintiff timely filed a charge of discrimination
against Defendant Town with the Rhode Island Commission for Human Rights (“RICHR”),
RICHR No. 19 EPD Ol 8-40/40, and the United States Equal Employment Opportunity
Commission (“EEOC”), EEOC No. 16J-2()l 8-00332.

6. On or about November 2, 2018, more than one hundred twenty (120) days, but less
than two (2) years after the charge was filed, the Plaintiff requested that the RICHR and the EEOC
issue a right to sue letter.

7. On or about November 9, 2018, the Plaintiff was issued a notice of right to sue by
the RICHR and has timely instituted suit thereon.

8. On or about November 28, 2018, the Plaintiff was issued a notice of right to sue by
the EEOC and has timely instituted suit thereon.

9. The RICHR failed to act upon the Plaintiff’ s charge of discrimination within sixty
(60) days of the filing of the charge and thus the Plaintiff’s CRPD claim is properly before this

Court pursuant to R.I.G.L. §42-87-4(b).

 

Case 1:18-cv-00662-.].]|\/|-PAS Document 1 Filed 12/07/18 Page 3 of 10 Page|D #: 3

lO. There is no requirement under the RICRA relative to the exhaustion of

administrative remedies
VI. Material Facts

ll. On or about June 28, 2008, the Plaintiff was hired by Defendant Town as part of its
Labor Team for the Town’s Department of Public Works (“DPW”).

l2. During all relevant times, the Plaintiff suffered from moderately severe chronic
obstructive pulmonary disease.

13. During all relevant time periods, Defendant Town was aware that the Plaintiff suffers
from moderately severe chronic obstructive pulmonary disease.

14. On or about June 27, 2017, a few DPW employees discussed Defendant Town’s
decision to combine breaks and lunch times in order to allow employees to leave work prior to the
regular close of business

15. While DPW employees were discussing Defendant Town’s decision, the Plaintiff
entered the room. At this time, Paul Andrade, a DPW employee, stated, “Oh, here comes the big fat
rat b*st*rd now.” Mr. Andrade made this comment because the Plaintiff was one (l) of the
employees who suggested DPW policy changes

16. After Mr. Andrade’s comment, the Plaintiff immediately left the room. Subsequently,
Mr. Andrade, as well as other DPW employees including, Paul Sousa, Ron Perault, and Ryan
Bousquet, went to the West Warwick Town Hall and filed a complaint against the Plaintiff

l7. After the aforementioned complaint was filed, the Plaintiff worked his regular hours

. for two (2) days.
18. On or about June 29, 2017, Defendant Town placed the Plaintiff on an involuntary

leave of absence while it conducted an investigation as to the events of June 27, 2017.

 

Case 1:18-cv-00662-.].]|\/|-PAS Document 1 Filed 12/07/18 Page 4 of 10 Page|D #: 4

, 19. The Plaintiff s involuntary leave of absence lasted approximately three (3) weeks

20. On or about July 3(), 2017, the Plaintiff sent a letter to Karen Cioffi, Defendant’s
Human Resource Director, which outlined several incidents and/or threats against him involving
fellow employees of Defendant Town.

2l. The July 30th letter is not the first time the Plaintiff reported these incidents and/or
threats to Ms. Cioffi or David Lombari, Acting Director of the DPW. The Plaintiff previously
reported these incidents and/or threats to Ms. Cioffi and Mr. Lombari immediately after each incident
occurred

22. For example, in the fall of 2016, the oil plug on the Plaintiffs personal truck was
removed while he was at work, which caused his motor to seize up and explode. When the Plaintiff
returned to work the next day, he immediately informed both Ms. Cioffi and Mr. Lombari about the
incident and requested that they investigate the surveillance videos in DPW’s garage. MS. Cioffi and
Mr. Lombari refused to investigate the videos or the incident

23. In addition, a West Warwick DPW dump truck, which was travelling approximately
30-35 miles per hour‘, attempted to hit the Plaintiff. This incident was witnessed by fellow employees
and was reported to Ms. Cioffi and Mr. Lombari. Again, Ms. Cioffi and Mr. Lombari refused to
investigate this incident

24. ln addition, in or about December, 2016, While the Plaintist truck was parked in a
Sears parking lot, an employee of Defendant Town left a note which stated, “Don’t worry. We will
get you fired.” The Plaintiff again reported this incident to both Ms. Cioffr and Mr. Lombari and

again there was no investigation of this incident.

 

Case 1:18-cv-00662-.].]|\/|-PAS Document 1 Filed 12/07/18 Page 5 of 10 Page|D #: 5

25 . In his July 30th letter to Ms Cioffi, the Plaintiff also mentioned how Shawn Riley,
Union President, and the Union Steward did not properly represent him regarding previous
complaints, and how they did not allow the Plaintiff to file any grievances

26. While on his leave of absence, Defendant Town presented the Plaintiff with a “Last
Chance Agreement.”

27. The “Last Chance Agreement” stated that, in lieu of termination, the Plaintiff would
accept a new position as Operator l ‘ Spare/Truck Driver’ for Defendant Town’s Wastewater Facility
and the Plaintiff would be issued a three (3) day unpaid suspension, which would be held in abeyance
during the trial period in the new position.

28. At all relevant times, Defendant Town was aware that the Plaintiff had a need for a
reasonable accommodation due to his moderately severe chronic obstructive pulmonary disease in
the form of continuing to work on the Labor Team for DPW.

29. ln or about August 2017, the Plaintiff attended a regular check-up with his physician,
Michael J. B. Gonzalez, M.D., and informed him about the transfer to Defendant Town’s Wastewater
Facility. During the Plaintiff’s examination, Dr. Gonzalez recommended that the Plaintiff contact
Anne Herbert, M.D., FCCP, DABSM, Plaintiff’s pulmonary disease doctor, about the job transfer
because of its effect on his disability.

30. On or about August 10, 2017, Dr. Herbert wrote a letter to Defendant Town about the
Plaintiff’ s moderately severe chronic obstructive pulmonary disease

31. In the August l()th letter, Dr. Herbert opined that a job transfer to Defendant Town’s
Wastewater Facility would be detrimental to Plaintiff’s health and exacerbate conditions associated

with his moderately severe chronic obstructive pulmonary disease.

 

Case 1:18-cv-00662-.].]|\/|-PAS Document 1 Filed 12/07/18 Page 6 of 10 Page|D #: 6

32. Despite receiving the medical note from Plaintiff’ s treating physician, Defendant
Town failed and/or refused to engage in an open and ongoing dialogue with the Plaintiff to determine
a reasonable workplace accommodation l

33. As a result, the Plaintiff Was not provided a reasonable accommodation for his
disability and Was transferred to the Wastewater Facility.

34. On or about August 16, 2017, Mark Carruolo, Defendant’s Interim Town Manager,
Ms Cioffi, Alexis Lyman, Senior StaffRepresentative for the Union, and the Plaintiff signed the Last
Chance Agreement.

35. On or about August 17, 2017, the Plaintiff started his new position at the Wastewater
Facility.

36. On or about August l7, 2017, the Plaintiff met with Bernard Bishop, a foreman at
Defendant Town’s Wastewater Facility. During this meeting, the Plaintiff mentioned that he suffers
from moderately severe chronic obstructive pulmonary disease and that he had health concerns about
working at the Wastewater Facility.

37. On or about August 18, 2017, the Plaintiff received the letter from Dr. Herbert, which
outlined her concerns regarding the Plaintiff s employment at Defendant Town’s Wastewater Facility
due to his moderately severe chronic obstructive pulmonary disease. The Plaintiff immediately
provided this letter to Mr. Bishop.

38. On or about August 22, 2017, Mr. Bishop sent an e-mail to Ms. Cioffr and Mr.
Carruolo outlining some of the conversations between he and the Plaintiff regarding the Plaintiff’s

health, and a few observations he made throughout the Plaintiff’s employment at the Wastewater

Fa_cility.

 

Case 1:18-cv-00662-.].]|\/|-PAS Document 1 Filed 12/07/18 Page 7 of 10 Page|D #: 7

39. On or about August 24, 2017, Ms. Cioffr and Mr. Carruolo drafted a memorandum
regarding the Plaintiff`s temporary leave of absence to allow Defendant Town to investigate the
Plaintiff s health issue.

40. On or about August 25 , 2017, when the Plaintiff arrived at the Wastewater Facility,
Mr. Bishop provided the Plaintiff the aforementioned memorandum and escorted the Plaintiff to the
lunch room to gather his personal belongings

4l. On or about September 18, 2017, Defendant Town terminated the Plaintiff nom his
employment

42. Rather than provide an accommodation reasonably required by the Plaintiff under the
circumstances specifically, keeping him on the Labor Team for DPW or provide a transfer to another
Town department, Defendant Town offered the Plaintiff a life-threatening position at the Wastewater
Facility in lieu of termination, and terminated the Plaintiff because of his disability.

43. The purported reason for the Plaintiff’s termination was a pretext for disability
discrimination

44. Despite his disability, the Plaintiff was still qualified to perform his job with or
without reasonable accommodation

45. Defendant Town’s unlawful and discriminatory actions and/or omissions are in
violation of the ADA, the CRPD, the FEPA, and the RICRA and were motivated by malice and ill
will toward the Plaintiff, and Defendant Town’s actions were taken with reckless and callous
indifference to the statutorily protected rights of the Plaintiff.

46. As a proximate result of Defendant Town’s unlawful and/or discriminatory
employment practices, including, but not limited to, those described herein, the Plaintiff suffered

and Will continue to suffer loss of income and employment benefits, including past and future

 

Case 1:18-cv-00662-.].]|\/|-PAS Document 1 Filed 12/07/18 Page 8 of 10 Page|D #: 8

salary, damage to his business and personal reputation, mental and physical anguish, pain and
suffering, and other great harm.
VII. Claims for Relief n
47. The Plaintiff incorporates in the counts below the allegations contained in
paragraphs 1-46 above.

Count One
Unlawful Discrimination-42 U.S.C. 812101, et seq.

48. Defendant Town, by its acts and/or omissions, including, but not limited to, those
described herein, constitute unlawful discrimination against the Plaintiff in employment on
account of his disability and/or perceived disability in violation of the ADA causing the Plaintiff
to suffer damages as aforesaid and thereby deprived the Plaintiff of rights secured under the ADA.

Count Two
Unlawful Discrimination-R.I.G.L. 842-87-1, et seq.

49. Defendant Town, by its acts and/or omissions, including, but not limited to, those
described herein, engaged in unlawful discrimination against the Plaintiff in employment on
account of his disability or perceived disability in violation of the Rhode lsland Civil Rights of
People with Disabilities Act, R.I.G.L. §42-87-1, et seq., causing the Plaintiff to suffer damages as
aforesaid and thereby deprived the Plaintiff of rights secured under the CRPD.

Count Three
Unlawful Discrimination--R.I.G.L. 828-5-1, et se¢L

50. Defendant Town, by its acts and/or omissions, including, but not limited to, those
described herein, engaged in unlawful discrimination against the Plaintiff in employment on
account of his disability or perceived disability in violation of the Rhode lsland Fair Employment
Practices Act, R.I.G.L. §28-5-1, et seq., causing the Plaintiff to suffer damages as aforesaid and

thereby deprived the Plaintiff of rights secured under the FEPA.

 

Case 1:18-cv-00662-.].]|\/|-PAS Document 1 Filed 12/07/18 Page 9 of 10 Page|D #: 9

Count Four
Unlawful Discrimination-R.I.G.L. 842-112-1, et seq.

51. Defendant Town, by its acts and/or omissions, including, but not limited to, those
described herein, constitute unlawful discrimination against the Plaintiff in employment on account
of his disability or perceived disability in violation of the RICRA, causing the Plaintiff to suffer
damages as aforesaid, and thereby deprived the Plaintiff of rights secured under the RICRA.

VIII. Prayers for Relief

WHEREFORE, the Plaintiff respectfully prays that this Court grant the following relief:

l. v a declaratory judgment that Defendant Town, in the manner described herein,
violated the ADA, the CRPD, the FEPA, and/or the RICRA;

2. enjoining and permanently restraining Defendant Town from violating the ADA,
the CRPD, the FEPA, and/or the RICRA;

3. award the Plaintiff back pay, including incremental increases, pension rights and
other benefits, plus prejudgment interest thereon;

4. award the Plaintiff compensatory damages for future pecuniary losses, emotional
pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary
losses, plus prejudgment interest thereon;

5. award the Plaintiff exemplary damages pursuant to the RICRA;

6. award the Plaintiff punitive damages pursuant to the ADA, the CRPD, and the
FEPA;

7. award Plaintiff reasonable attorney's fees and costs of litigation pursuant to the
ADA, the CRPD, the FEPA, and/or the RICRA; and,

8. such other and further relief as the Court deems just and proper.

IX. Demand for Jur_'y Trial

 

Case 1:18-cv-00662-.].]|\/|-PAS Document 1 Filed 12/07/18 Page 10 of 10 Page|D #: 10

The Plaintiff hereby demands a trial by jury on all counts so triable.
X. Designation of Trial counsel
The Plaintiff hereby designates V. Edward Formisano, Esquire, Michael D. Pushee,
Esquire, and Nicole J. Policastro, Esquire as trial counsel.
PLAINTIFF,

By his attor'neys,
FORMISANO & COMPANY, P.C.

/s/ V. Edward Formisano
V. Edward Formisano (#5 512)

 

/s/ Michael D. Pushee
Michael D. Pushee (#6948)

 

/s/ Nicole J. Policastro
Nicole J. Policastro (#9606)
100 Midway Place, Suite l
Cranston, RI 02920-5707
(401) 944-9691

(401) 944-9695 (facsimile)

 

CERTIFICATION

l hereby certify that the within document has been electronically filed With the Court on
this 7th day of December, 2018 and is available for viewing and downloading from the ECF system.

/s/ V. Edward Formisano

10

 

